DETAILED ACTION
The communication dated 8/17/2020 has been entered and fully considered.
Claims 1-3, 9, 11, 15-16, and 18-19 were amended. Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-21, 24, 26-31, and 33 of copending 16/969,984 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 17-21, 24, 26-31, and 33 of copending Application No. 16/969,984 are fully encompassed by claims 1-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. WO 2017119774 A1 (henceforth referred to as Kim). Citations to Kim, however, will be made to the English-equivalent document, Kim et al. U.S. Publication 2019/0017211.
As for claim 1, Kim teaches a clutch assembly (paragraph [0057]; Fig. 1: part 100), equivalent to the claimed brake, for a washing machine (paragraph [0048]; Fig. 1: part 1), equivalent to the drum washing machine, comprising: a gearbox (paragraph [0069]; Fig. 4: part 146), equivalent to the claimed brake disk, provided on a driving shaft (paragraph [0060]; Fig. 2B: part 120), equivalent to the second shaft, of washing machine 1 connected to a planetary gear assembly (paragraph [0063]; Fig. 6: part 150); 
As for claim 2, Kim further teaches that an outer peripheral surface of gearbox 146 is provided with gear teeth, and an inner side surface of stopper 228 is provided with pawl teeth, when stopper 228 is in the tightening state, pawl teeth mesh with gear teeth, and when stopper 228 is in the releasing state, pawl teeth are disengaged from the gear teeth (paragraphs [0096]-[0104]).
As for claim 18, Kim further teaches that housing 110 is configured to be mounted to a rear wall of a tub (paragraph [0048]; Fig. 1: part 30) of washing machine 1 (Figs. 1-3).
As for claim 19, Kim teaches a washing machine (paragraph [0048]; Fig. 1: part 1), equivalent to the claimed drum washing machine, comprising: a clutch assembly (paragraph [0057]; Fig. 1: part 100), equivalent to the claimed brake, for washing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711